Citation Nr: 1139419	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  04-21 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic right knee strain, to include as secondary to service-connected left foot tendon rupture with acquired flat foot, status-post surgical repair.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran served on active duty from December 1994 to December 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran had a hearing before the Board in March 2007 and the transcript is of record.

The case was brought before the Board in December 2007, February 2009 and February 2011, at which times the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of her claim, to include affording her a VA examination. The requested development having been partially complete, the case is once again before the Board for appellate consideration of the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


REMAND

Despite the lengthy procedural history in this case, the Board concludes a remand is once again necessary because the RO did not follow the Board's prior remand instructions.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran mainly claims she has a right knee disorder as a result of overcompensating for her service-connected left foot disability.  She has, however, also claimed a right knee disorder directly related to her military service.  This claim has been remanded several times mainly to afford the Veteran an adequate VA examination with rendered medical opinions addressing all possible theories of her case.

In August 2004, a VA examiner diagnosed the Veteran with right knee sprain "less likely than not related to her left foot condition."  The Board found this examination to be inadequate and remanded the claim in December 2007 to afford the Veteran a new examination where the examiner was asked to consider whether the Veteran's right knee was directly related to her military service as well as secondary to her service-connected left foot disability.  

In February 2009, the claim was once again remanded because no new VA examination was afforded to the Veteran.

The Veteran was then afforded a VA examination in November 2010 where the examiner diagnosed the Veteran with right knee strain opining that the Veteran's right knee strain "is less likely than not" caused by or a result of her service connected left foot.  Once again, the November 2010 VA examiner did not address the likelihood of direct service connection or the likelihood that her left foot disability aggravated her right knee strain.

Accordingly, the Board once again remanded the claim in February 2011.  Within the Remand paragraphs, the Board specifically itemized out three specific questions the examiner was to answer; addressing service connection on direct, secondary and aggravation bases.  :

The was afforded a new VA examination in March 2011; however, the examiner only addressed the issue of aggravation, and did not opine as to whether the Veteran's right knee strain was directly caused by any incident of her military service or caused by her left foot disability.  In addition to being incomplete, the Board finds the opinion inadequate as to the question of aggravation.  The examiner diagnosed right knee strain, chronic, but said the right knee was "not permanently aggravated" by the service-connected left foot disability.  Permanent aggravation is not the standard.  Thus, the March 2011 VA examination inadequate and not compliant with the Board's remand directive.  See Stegall, 11 Vet. App. 268; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) Corrective action is required.

During the course of the appeal, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  Effective October 10, 2006, the amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  Because the Veteran filed his currently appealed claim for service connection prior to the date of the change in regulation, whichever version of 38 C.F.R. § 3.310 is most favorable to the Veteran must be applied in adjudicating the issue.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

Accordingly, the case is REMANDED for the following action:

1. Ask the March 2011 VA examiner to provide an addendum to his opinion addressing all of the questions itemized below.  If the same examiner is unavailable, the Veteran should be afforded a new VA examination with an appropriate specialist to assess the Veteran's current right knee diagnosis/diagnoses and the likely etiology of each right knee condition found.  

Specifically, the examiner is asked to address all three questions itemized below:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the current right knee disability is directly related to any incident of the Veteran's active military service?

(b) If the answer is no, is it at least as likely as not (50 percent or higher degree of probability) that the current right knee disability was caused by the service-connected left foot tendon rupture with acquired flat foot, status-post surgical repair?

(c) If the answer is no, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's service-connected left foot tendon rupture, with acquired flat foot, status-post surgical repair, aggravated her right knee disability?

The claims file must be made available to the examiner for review prior to rendering the opinion, to include a copy of this remand.  If the same examiner is not available, the new examiner should complete all necessary tests and review the results of any testing prior to completion of the report.  The opinions rendered must be based on the examination and review of the record.

The physician is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the right knee disability (i.e., a baseline) before the onset of the aggravation.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

2.  The RO should then readjudicate the Veteran's claim in light of all pertinent legal authority (to include the versions of 38 C.F.R. § 3.310 in effect before and after October 2006).  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim. Her cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

